DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office action is in response to the amendment filed 12/30/2021. Claims 1-2, 6-13, and 16-18 are pending with claims 6-7, 12-13, 17 and 18 previously withdrawn and claims 3-5 and 14-15 cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark G. Kachigian on 02/17/2022.

The application has been amended as follows: 

Claims 6-7, 12-13, 17 and 18 are cancelled.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/30/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 8-11 and 16 are allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "An atmospheric water generator apparatus, which comprises: a fluid heating device; a fluid cooling device, wherein said fluid cooling device is a vapor compression refrigerator; means to enhance water capture from ambient air on a water condensing surface… said water condensing surface includes a plurality of protruding fin-like surfaces protruding from a tube, said water condensing surface comprising a superhydrophobic coating on the water condensing surface, a superhydrophilic coating on the water condensing surface, or a combination thereof;". The closest prior art of record (Anderson et al.; US 7,272,947) discloses an atmospheric water generator apparatus with many of the limitations claimed, but not including the combination of technical features in the arrangement as claimed above. Although it is well known to provide superhydrophilic and superhydrophobic coatings to a water condensing surface (Otanicar et al.; US 2016/0131401), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the combination of features as claimed above. Thus, for at least the foregoing reasons, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763